Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 7-16-20 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 25 and 29 ambiguous refers to "the auxiliary groove".  Which auxiliary groove?  In claim 1, on each of lines 25 and 29, it is suggested to change "the auxiliary groove" to --an auxiliary groove--. 
	In claim 1, the description of "set of lateral groove group [singular]" is ambiguous.  The following changes are suggested: (1) in claim 1 line 27 change "lateral groove group" to --lateral groove groups each-- and (2) in claim 2 lines 1-2, change "the lateral groove group comprises" to --the lateral groove groups comprise--.
	Claim 7 ambiguously refers to "the second groove element" and "the third groove element".  In claim 7, it is suggested to (1) change "the second groove element" to --the second groove elements-- and (2) change "the third groove element" to --the third groove elements--.
	Claim 8 ambiguously refers to "the shoulder block" and "the side block".  In claim 8, it is suggested to change "the second shoulder block or the side block comprises" to
--the second shoulder blocks or the side blocks comprise--.
	Claim 12 ambiguously refers to "the second groove element" and "the third groove element".  In claim 12, it is suggested to (1) change "the second groove element" to --the second groove elements-- and (2) change "the third groove element" to --the third groove elements--.
	Claim 13 ambiguously refers to "the shoulder block" and "the side block".  In claim 13, it is suggested to change "the second shoulder block or the side block comprises" to --the second shoulder blocks or the side blocks comprise--.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Sakamoto et al
7)	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al (US 2022/0118796).
Applicant cannot rely upon the certified copy of the foreign priority application
to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without this translation, the earliest filing date to which claims 1-13 are entitled
is 12-27-18.

	The claimed tire is anticipated by Sakamoto et al's tire.  See FIGURES 1-5, especially FIGURE 2, and description thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
8)	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2022/0118796).
	Sakamoto et al discloses a tire having a tread comprising center blocks, shoulder blocks and side blocks.  Sakamoto et al also discloses first groove elements, second groove elements and third groove elements.  See FIGURES 1-5, especially FIGURE 2.  Sakamoto et al does not recite a stud pin.
	As to claim 8, it would have been obvious to provide Sakamoto et al's pneumatic tire such that the shoulder blocks comprise a hole in which a stud pin is embedded since official notice is taken that it well known / conventional per se in the tire art to provide a pneumatic tire having a tread comprising shoulder blocks such that the shoulder blocks comprise a hole in which a stud pin is embedded to improve traction on a wintery surface (snow / ice).
Japan 608
9)	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 608 (JP 2009-220628) in view of Bradisse et al (US 4,690,189).
	Japan 608 discloses a pneumatic tire (e.g. tire size 205/55R16)  having a tread comprising circumferential grooves, lug grooves, auxiliary grooves, center blocks and shoulder blocks [FIGURE 1].  A pneumatic tire having a size of 205/55R16 inherently comprises sidewall portions and bead portions.  Each of the center blocks and the shoulder blocks comprise a sipe (groove element) [FIGURE 1].  An annotated copy of Japan 608's FIGURE 1 is provided below:

    PNG
    media_image1.png
    441
    704
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Japan 608.  In the MARKED UP FIGURE, "1" is a first groove element, "2" is a second groove element", "3" is a third groove element, and "G" is a side groove.  One of ordinary skill in the art would readily appreciate that the tread has ground contact edges wherein the second groove elements extend beyond the ground contact edges.  Japan 608 teaches that the tire suppresses a rain groove wandering phenomenon [machine translation].  Since side grooves G are both end closed grooves, Japan 608's tire tread does not comprise side blocks.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 608's tire tread such that the tread portion is also provided with a plurality of side blocks formed raised from a surface of each of the pair of sidewall portions at positions adjacent to and outward of the shoulder blocks in the tire lateral direction, surfaces of the side blocks are provided with first groove elements each comprising a narrow groove and/or a sipe, surfaces of the shoulder blocks are provided with second groove elements each comprising a narrow groove and/or a sipe, and surfaces of the center blocks are provided with third groove elements each comprising a narrow groove and/or a sipe, each of the first groove elements extends from a corresponding sidewall portion toward the ground contact edge, each of the second groove elements extends continuously from the first groove elements and from a side surface of a corresponding shoulder block closer to the ground contact edge toward a road contact surface to communicate with the main groove, and each of the third groove elements extends across a corresponding center block to communicate with a main groove of the pair of main grooves or an auxiliary groove, the first groove elements and the second groove elements and the third groove elements forming a set of lateral groove groups each extending continuously from the side block on a first side to the side block on a second side in the tire lateral direction along the blocks across the pair of main grooves or an auxiliary groove since (1) Japan 608 discloses a pneumatic tire having a tread as shown in FIGURE 1 wherein the center blocks comprise center sipes (third groove elements), the shoulder blocks comprise shoulder sipes (second groove elements) and the side surface of the shoulder blocks comprise side grooves and side sipes (third groove elements) and (2) Bradisse et al teaches an all season pneumatic passenger tire having a tread comprising shoulder blocks wherein the shoulder blocks comprise a sipe extending beyond a ground contacting tread edge 24, 24' and wherein side surfaces of the shoulder blocks comprise both end open side grooves thereby separating each shoulder block having a sipe from a side block having a sipe [FIGURES 1-2]; it being noted that that sipes are usually drawn as lines since they are narrow.  In view of FIGURE 1 of Bradisse et al, it would have been an obvious alternative to one of one of ordinary skill in the art to provide Japan 608's side grooves G as both end open side grooves instead of both end closed side grooves; side blocks having side block sipes (first groove elements) thereby being defined such that the claimed tire would have been obvious to one of ordinary skill in the art.     .
	As to claim 8, it would have been obvious to provide Japan 608's pneumatic tire such that the shoulder blocks comprise a hole in which a stud pin is embedded since official notice is taken that it well known / conventional per se in the tire art to provide a pneumatic tire having a tread comprising shoulder blocks such that the shoulder blocks comprise a hole in which a stud pin is embedded to improve traction on a wintery surface (snow / ice).
10)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 608 (JP 2009-220628) in view of Bradisse et al (US 4,690,189) as applied above and further in view of Harvey et al (US 2008/0210355).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Japan 608's pneumatic tire such that each of the side blocks on the first side in the tire lateral direction and each of the side blocks on the second side in the tire lateral direction have different shapes since it is well known, as evidenced by Harvey et al [FIGURES 1-5] to provide side blocks on one side of a tire with a different shape than side blocks on the other side of the tire.
11)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 608 (JP 2009-220628) in view of Bradisse et al (US 4,690,189) as applied above and further in view of Chaen et al (US 2001/0022209).
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Japan 608's pneumatic tire such that the second groove elements and the third groove elements are each a composite groove comprising a sipe and a narrow groove coupled together, and in each composite groove, the sipe is disposed closer to the tire equator, and the narrow groove is disposed outward in the tire lateral direction since Chaen et al suggests providing blocks having sipes in a tire tread such that each sipe has a wide shallow part ("narrow groove") at each end of the sipe and a deep sipe part in the middle of the sipe [FIGURE 1] to improve steering stability on wet road and improve resistance to hydroplaning while maintaining wear resistance of the block.  It is noted that claim 7 reads on an fails to exclude each block having more than one narrow groove.
ALLOWABLE SUBJECT MATTER
12)	Claims 2-5 and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art fails to render obvious a pneumatic tire "wherein the lateral groove groups comprise a first lateral groove group and a second lateral groove group that have different overall shapes, the first lateral groove group extends generally inclined in one direction with respect to the tire lateral direction, and the second lateral groove group is generally folded due to bending of second groove elements or the third groove elements and comprises a portion extending in the tire circumferential direction" (emphasis added) in combination with the subject matter of claim 1..
Remarks
13)	The remaining references are of interest.
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 25, 2022